Citation Nr: 0414006	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  03-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for Crohn's 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from October 1989 to February 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
in January 2003, the veteran filed a claim for service 
connection for a generalized anxiety disorder as secondary to 
his newly service-connected depression.  This matter is 
referred to the regional office (RO) for appropriate 
consideration.  

The Board further notes that in his original claim for an 
increased rating for Crohn's disease, the veteran sought an 
evaluation in excess of 10 percent.  Thereafter, an August 
2002 rating decision increased the rating for this disorder 
to 30 percent, effective from April 2001.  The veteran has 
appealed this decision.  However, the Board finds that it is 
necessary to remand this issue for procedural and evidentiary 
considerations.  This will be addressed more fully in the 
Remand portion of this decision.


FINDING OF FACT

Service-connected depression is manifested by symptoms that 
more nearly approximate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but not 
occupational and social impairment with reduced reliability 
and productivity.  It also is not productive of occupational 
and social impairment with deficiencies in most areas or 
total occupational and social impairment. 


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent, but 
not higher, for depression, have been met. 38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 Diagnostic 
Code 9433 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
the notice and development provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), with respect to this claim, the 
Board has determined that the evidence supports a grant of 
the 30 percent rating sought by the veteran in his 
substantive appeal.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran, and remand for such notice and/or development 
would be an unnecessary waste of VA time and resources.  

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
depression, evaluated as 10 percent disabling, in a rating 
decision of October 2002, effective from April 2001.

VA outpatient records from May 2001 reflect that the veteran 
was given an antidepressant and that the Axis I diagnosis was 
depression not otherwise specified.  The veteran was assigned 
a global assessment of functioning (GAF) scale score of 70.  
In September 2001, some cognitive errors were noted and the 
veteran expressed negative ideas of self, the world, and the 
future.  Other related problems included sleep disturbance 
and feelings of worthlessness and hopelessness.

In December 2001, the veteran's sleep was noted to be down 
and he had an anxious mood and affect.  In May 2002, the 
veteran's sleep was again noted to be down and his mood was 
depressed.

VA mental disorders examination in October 2002 revealed that 
over the last several years, the veteran had stopped doing 
many things other than work, and that he had considered 
cutting his wrists but his Catholic faith dissuaded him.  He 
frequently longed not to wake in the morning.  A recent 
medication had produced a return interest in reading novels.  
The veteran had never been married and lived alone.  Mental 
status examination revealed that attention and concentration 
were within normal limits and there was no formal thought 
disorder.  The veteran did expression feelings of abandonment 
and social disdain for others.  He also expressed some 
episodic suicidal ideation characterized by passive method.  
Mood and affect were mildly dysphoric and sleep was noted to 
be fragmented.  Anxiety dreams were also noted to reflect 
mood states.  The Axis I diagnosis was dysthymic disorder 
likely functionally and physiologically related to his 
Crohn's disease.  The veteran was assigned a GAF of 80, the 
examiner noting that the veteran's prognosis was very good 
with positive reactions from recent medication for Crohn's, 
the medication Paxil, and the likelihood that he would 
eventually find a meaningful relationship.

A VA outpatient record from January 2003 reflects that the 
veteran experienced some help with his depression with Paxil 
but that he still got anxious and blamed this for an accident 
the other night.  Mood and affect were noted to be fair.  


II.  Rating Criteria and Analysis

Service-connected depression has been evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433 
under the rating criteria for neuropsychiatric disabilities.  
The criteria direct that a 10 percent evaluation is warranted 
if there is occupational and social impairment due to mild or 
transient symptoms with decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Code 9433.

The applicable rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.


38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The Board's review of the results of the veteran's October 
2002 VA mental disorders examination indicates that while 
attention and concentration were within normal limits, there 
was no formal thought disorder, and a GAF of 80 was assigned, 
the veteran did express feelings of abandonment and social 
disdain for others, there was some episodic suicidal ideation 
characterized by passive method, mood and affect were mildly 
dysphoric, sleep was noted to be fragmented, and anxiety 
dreams were also noted to reflect mood states.  In addition, 
VA outpatient treatment records reflect that in May 2001, the 
veteran was given an antidepressant for his depression and 
assigned a GAF of 70, in September 2001, some cognitive 
errors were noted and the veteran expressed negative ideas of 
self, the world, and the future, in December 2001, the 
veteran's sleep was noted to be down and he had an anxious 
mood and affect, and in May 2002, the veteran's sleep was 
again noted to be down and his mood was depressed.

Consequently, while the veteran may not currently exhibit all 
of the criteria required for a 30 percent evaluation, giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran's sleep impairment, depressed mood, anxiety, lack 
of meaningful interpersonal relationships, and, especially 
the episodic suicidal ideation more nearly approximate the 
next higher rating of 30 percent provided for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks under 38 C.F.R. § 4.130, Diagnostic Code 
9433.  38 C.F.R. § 4.7.  The Board further finds that the 
veteran's depression is not manifested by the type of 
occupational and/or social impairment warranted for a rating 
higher than 30 percent and the veteran has acknowledged that 
a 30 percent rating would satisfy his claim on appeal.  While 
some of the veteran's symptoms may be consistent with a 50 
and 70 percent rating, most of the criteria for these 
evaluations are not demonstrated by current clinical 
findings.  Total occupational or social impairment is clearly 
not indicated.  

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's disability is 
within the range contemplated by the newly assigned 30 
percent evaluation.  Nothing in this decision precludes the 
veteran from applying for an increased rating in the future 
should his symptoms increase in severity.


ORDER

A 30 percent rating is granted for depression, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.


REMAND

With respect to the claim for an increased evaluation for 
Crohn's disease, the Board first notes that the only 
communication from the RO that could be interpreted as a 
notice to the veteran of the evidence necessary to support 
his claim and the respective obligations of the veteran and 
VA to obtain that evidence, is a letter from the RO, dated in 
November 2001.  However, the Board finds that this letter 
only addresses what evidence is necessary to substantiate a 
claim for service connection, does not indicate what evidence 
the veteran and VA is to provide with respect to his 
increased rating claim, and does not request that the veteran 
provide any evidence in his possession that pertains to this 
claim under 38 C.F.R. § 3.159(b) (2003).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  Consequently, the Board 
finds that further action must be taken by the RO pursuant to 
the VCAA as to this claim, and that at the very least, this 
action must include furnishing the veteran with an 
appropriate VCAA letter.  

The Board further notes that the record reflects some 
worsening of relevant symptoms, and the veteran's last VA 
intestines examination was in September 2001.  Therefore, the 
Board further finds that while the case is in remand status, 
steps would also be taken to afford the veteran with a new VA 
examination to determine the nature and severity of his 
service-connected Crohn's disease.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected Crohn's disease.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



